Exhibit 10.1


Haemonetics Corporation
Worldwide Employee Bonus Plan
(As Amended and Restated Effective April 23, 2019)
 
 
1.Background and Purpose.
 
1.1    Purpose. The purpose of the Haemonetics Corporation Worldwide Employee
Bonus Plan (the “Plan”) is to provide incentive compensation to those eligible
employees with significant responsibility for the growth, profitability and
success of the Company’s business goals. The Plan is designed (i) to promote the
attainment of the Company’s significant business objectives; (ii) to encourage
and reward Participants’ teamwork across the entire Company; and (iii) to assist
in the attraction and retention of employees vital to the Company’s long-term
success.


 
1.2    Effective Date. The Plan, as amended and restated, is effective as of
April 23, 2019 (the “Effective Date”), and shall remain in effect until it has
been terminated pursuant to Section 8.6.
 
 
2.    Definitions. The following terms shall have the following meanings:
 
2.1    “Affiliate” means any corporation or other entity controlled by the
Company.
 
2.2    “Award” means an award granted pursuant to the Plan, the payment of which
shall be contingent on the attainment of Performance Goals with respect to a
Performance Period, as determined by the Committee pursuant to Section 6.1.
 
“”
2.3    “Board” means the Board of Directors of the Company, as constituted from
time to time.
 
2.4    “Cause” shall have the meaning given to that term in any written
employment agreement, change-of-control agreement, offer letter or severance
agreement between the Company and the Participant, or if no such agreement
exists or if such term is not defined therein, Cause shall mean that the
Participant:
(i)    has materially breached his or her employment or service contract with
the Company, which breach has not been remedied by the Participant after written
notice has been provided to the Participant of such breach;
(ii)    has engaged in disloyalty to the Company, including, without limitation,
fraud, embezzlement, theft, commission of a felony or proven dishonesty which
results in economic loss, damage, or injury to the Company;
(iii)     has disclosed trade secrets or confidential information of the Company
to persons not entitled to receive such information;


- 1 -





--------------------------------------------------------------------------------




(iv)    has breached any written non-competition or non-solicitation agreement
between the Participant and the Company; or
(v)    has engaged in gross misconduct or a willful and material violation of
the Company’s policies and procedures that is injurious to the Company.
For the avoidance of doubt, the occurrence of any of the actions set forth in
clauses (i) through (v) immediately above shall be determined by the Committee
in good faith.


2.5    “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time, including any regulations or authoritative guidance promulgated
thereunder and successor provisions thereto.
2.6    “Committee” means the committee appointed by the Board to administer the
Plan pursuant to Section 3.1.
2.7    “Company” means Haemonetics Corporation, a Massachusetts corporation, and
any successor thereto.
“”
 
“”
 
2.8    “Disability” means, unless otherwise defined in an employment agreement
between the Participant and the Company, a condition whereby the Participant (i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (ii) is determined to be totally disabled by the Social
Security Administration, provided that each qualifies as a disability within the
meaning of Code Section 409A.
2.9    “Forfeit,” “Forfeiture,” or “Forfeited” means the loss by a Participant
of any and all rights to an award granted under the Plan, including the loss of
any payment of compensation by the Company under the Plan or any Award granted
thereunder.
2.10    “Participant” means, as to any Performance Period, the CEO and other key
employees of the Company who are designated by the Committee to participate in
the Plan for that Performance Period.
2.11    “Performance Criteria” means the performance criteria upon which the
Performance Goals for a particular Performance Period are based, which may
include any of the following:


(a) revenue; (b) earnings per share; (c) operating income; (d) net income
(before or after taxes); (e) cash flow (including, but not limited to, operating
cash flow and free cash flow); (f) gross profit; (g) growth in any of the
preceding measures; (h) gross profit return on investment; (i) gross margin
return on investment; (j) working capital; (k) gross margins; (l) EBIT; (m)
EBITDA; (n) return on equity; (o) return on assets; (p) return on capital; (q)
revenue growth; (r) total shareholder return; (s) economic


- 2 -

--------------------------------------------------------------------------------




value added; (t) customer satisfaction; (u) technology leadership; (v) number of
new patents; (w) employee retention; (x) market share; (y) market segment share;
(z) product release schedules; (aa) new product innovation; (bb) cost reduction
through advanced technology; (cc) brand recognition/acceptance; (dd) product
ship targets; (ee) stock value; (ff) net earnings (before or after taxes); (gg)
diluted earnings per share (before or after taxes); (hh) net revenues or net
revenue growth; (ii) net operating profit (before or after taxes); (jj) return
on invested capital or sales; (kk) cash flow return on capital; (ll) operating
margins; (mm) improvements in capital structure; (nn) budget and expense
management; (oo) productivity ratios; (pp) expense targets; (qq) margins; (rr)
operating efficiency; (ss) working capital targets; (tt) enterprise value; (uu)
safety record; and (vv) completion of acquisitions, business expansion, product
diversification, new or expanded market penetration and other non-financial
operating and management performance objectives.


Such Performance Criteria may relate to the performance of the Company as a
whole, a business unit, division, department, individual or any combination of
these and may be applied on an absolute basis and/or relative to one or more
peer group companies or indices, or any combination thereof, using GAAP or
non-GAAP accounting, as the Committee shall determine.
 
 
2.12    “Performance Goals” means, in relation to any Performance Period, the
level of performance that must be achieved with respect to one or more
Performance Criteria.
2.13    “Performance Period” means the period for which performance is
calculated, which shall be the Company’s fiscal year, or any period within the
fiscal year of less than 12 months for which a Participant’s performance is
being calculated, with each such period constituting a separate Performance
Period.
2.14    “Plan” means the Haemonetics Corporation Worldwide Employee Bonus Plan,
as hereafter amended from time to time.
2.15    “Pro-rated Award” means an amount equal to the Award otherwise payable
to the Participant for a Performance Period in which the Participant was
actively employed by the Company or an Affiliate for only a portion thereof,
multiplied by a fraction, the numerator of which is the number of days the
Participant was actively employed by the Company or an Affiliate during the
Performance Period and the denominator of which is the number of days in the
Performance Period or such other method as determined by the Committee.
2.16    “Section 409A” shall mean Section 409A of the Code and the regulations
and other binding guidance promulgated thereunder.






- 3 -

--------------------------------------------------------------------------------




3.    Administration.
3.1    Administration by the Committee. The Plan shall be administered by the
Compensation Committee of the Board of Directors or such other Committee
appointed by the Board, which shall consist of not less than two non-employee
members of the Board.
 
3.2    Authority of the Committee. Subject to the provisions of the Plan and
applicable law, the Committee shall have the power, in addition to other express
powers and authorizations conferred on the Committee by the Plan, to (i)
designate Participants; (ii) determine the terms and conditions of any Award;
(iii) determine whether, to what extent, and under what circumstances Awards may
be Forfeited or suspended; (iv) interpret, administer, reconcile any
inconsistency or ambiguity, correct any defect and/or supply any omission in the
Plan or any instrument or agreement relating to, or Award granted under, the
Plan; (v) establish, amend, suspend, or waive any rules for the administration,
interpretation and application of the Plan; (vi) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
employees who are foreign nationals or employed outside of the United States;
and (vii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
3.3    Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive and binding on all persons,
and shall be given the maximum deference permitted by law.
3.4    Delegation by the Committee. The Committee, in its sole discretion, may
delegate all or part of its authority and powers under the Plan to one or more
directors and/or officers of the Company. In the event of such delegation, all
references to the Committee in the Plan shall be deemed references to such
officers and/or directors as it relates to those aspects of the Plan that have
been delegated.
3.5    Agents; Limitation of Liability. The Committee may appoint agents to
assist in administering the Plan. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to it or to a member by any officer or employee of the Company, the
Company’s certified public accountants, consultants or any other agent assisting
in the administration of the Plan. Members of the Committee and any officer or
employee of the Company acting at the direction or on behalf of the Committee
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and shall, to the extent permitted by law
and provided in the Company’s Articles of Organization or its By-Laws, as
applicable, in each case as amended and in effect from time to time, be fully
indemnified and protected by the Company with respect to any such action or
determination.
4.    Eligibility and Participation.
4.1    Eligibility. Only Participants are eligible to participate in the Plan.


- 4 -

--------------------------------------------------------------------------------




 
 
4.2    Participation. The Committee, in its discretion, shall select the persons
who shall be Participants for the Performance Period. Only eligible individuals
who are designated by the Committee to participate in the Plan with respect to a
particular Performance Period may participate in the Plan for that Performance
Period. An individual who is designated as a Participant for a given Performance
Period is not guaranteed or ensured of being selected for participation in any
subsequent Performance Period.
5.    Terms of Awards.
5.1    Determination of Awards. The Committee, in its sole discretion, may, from
time to time, make Awards to employees eligible for participation in the Plan
pursuant to which the Participant may earn cash compensation. The amount of a
Participant’s Award may be based on a percentage of such Participant’s salary or
such other method as may be established by the Committee. The Performance Goals
shall be based on one or more Performance Criteria, each of which may carry a
different weight, and which may differ from Participant to Participant. Each
Award shall be communicated to the Participant, and shall specify, among other
things, the terms and conditions of the Award and the Performance Goals to be
achieved. The maximum amount that may be awarded and paid under the Plan to a
Participant for any Performance Period shall not exceed $3,000,000.
 
 
5.2    Additional Restrictions or Conditions. The Committee, in its sole
discretion, may also establish such additional restrictions or conditions that
must be satisfied as a condition precedent to the payment of all or a portion of
any Awards. Such additional restrictions and conditions need not be
performance-based and may include, among other things, the receipt by a
Participant of a specified annual performance rating, the continued employment
by the Participant and/or the achievement of specified performance measures by
the Company, business unit or Participant. Furthermore and notwithstanding any
provision of this Plan to the contrary, the Committee, in its sole discretion,
may increase or decrease the amount of any Award granted pursuant to the Plan.
 
 
5.3    Adjustments. The Committee is authorized, in its sole discretion, to
determine that certain adjustments shall apply, in whole or in part, in such
manner as specified by the Committee, to exclude or include the effect of events
that occur during a Performance Period, including, but not limited to, any one
or more of the following events:
 
(a)    asset write-downs;
(b)    significant litigation or claim judgments or settlements;
(c)    the effect of changes in tax laws, accounting standards or principles, or
other laws or regulatory rules affecting reporting results;
(d)    any reorganization and restructuring programs;


- 5 -

--------------------------------------------------------------------------------




(e)    unusual or infrequent items, including, but not limited to, such items as
described in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year or period;
(f)    acquisitions or divestitures;
(g)    any other specific unusual or non-recurring events or objectively
determinable category thereof;
(h)    foreign exchange gains and losses; and
(i)    a change in the Company’s fiscal year.


 
6.    Payment of Awards.
 
6.1    Determination of Awards; Certification.
 
Following the completion of each Performance Period, and prior to March 15 of
the calendar year immediately following the end of the Performance Period, the
Committee shall determine the extent to which the Performance Goals for each
Participant for the Performance Period have been achieved or exceeded and the
resulting amount of the Award (if any) payable to each Participant, including
any application of the Committee’s discretionary authority described herein. No
payment shall be made under the Plan if the minimum performance goals as
established by the Committee are not attained.
 


 
6.2    Form and Timing of Payment. Except as otherwise provided herein, as soon
as practicable following the Committee’s certification pursuant to Section 6.1
for the applicable Performance Period, and in no event later than March 15 of
the calendar year following the end of the Performance Period, each Participant
shall receive a cash lump-sum payment of his or her Award, less required
withholding.
 
 
6.3    Employment Requirement. Except as otherwise provided in Section 7, no
Award shall be paid to any Participant who is not actively employed by the
Company or an Affiliate, or on an approved leave of absence or long-term
Disability leave, on the last day of the Performance Period.
 
 
6.4    Deferral of Awards. The Committee, in its sole discretion, may permit a
Participant to defer the payment of an Award that would otherwise be paid under
the Plan. Any deferral election shall be subject to Section 409A and such rules
and procedures as shall be determined by the Committee in its sole discretion.
 
 
7.    Termination of Employment.
7.1    Employment Requirement. Except as otherwise provided in Section 7.2, or
pursuant to any written employment agreement, change-of-control agreement, offer
letter or


- 6 -

--------------------------------------------------------------------------------




severance agreement between the Company and the Participant, if a Participant’s
employment terminates for any reason prior to the last day of the Performance
Period, all of the Participant’s rights to an Award for the Performance Period
shall be Forfeited. However, the Committee, in its sole discretion, may pay a
Pro-rated Award, subject to the Committee’s certification that the Performance
Goals for the Performance Period have been met. Such Pro-rated Award will be
paid at the same time and in the same manner as Awards are paid to other
Participants or such other time as permitted by the Committee. Notwithstanding
the foregoing, if a Participant’s employment is terminated for Cause, the
Participant shall in all cases Forfeit any Award not already paid.
7.2    Termination of Employment Due to Death or Disability. If a Participant’s
employment is terminated by reason of his or her death or Disability during a
Performance Period the Participant or his or her beneficiary will be paid a
Pro-rated Award. In the case of a Participant’s Disability, the employment
termination shall be deemed to have occurred on the date that the Committee
determines that the Participant is Disabled. Payment of such Pro-rated Award
will be made at the same time and in the same manner as Awards are paid to other
Participants.
 
 


8.    General Provisions.
8.1    Compliance with Legal Requirements. The Plan and the granting of Awards
shall be subject to all applicable federal and state laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required.
8.2    Non-transferability. A person’s rights and interests under the Plan,
including any Award previously made to such person or any amounts payable under
the Plan may not be assigned, pledged, or transferred, except in the event of
the Participant’s death, to a designated beneficiary in accordance with the
Plan, or in the absence of such designation, by will or the laws of descent or
distribution.
8.3    No Right to Employment. Nothing in the Plan or in any notice of Award
shall confer upon any person the right to continue in the employment or service
of the Company or any Affiliate or affect the right of the Company or any
Affiliate to terminate the employment of any Participant.
8.4    No Right to Award. Unless otherwise expressly set forth in an employment
agreement signed by the Company and a Participant, a Participant shall not have
any right to any Award under the Plan until such Award has been paid to such
Participant and participation in the Plan in one Performance Period year does
not connote any right to become a Participant in the Plan in any future
Performance Period.
8.5    Withholding. The Company shall have the right to withhold from any Award,
any federal, state or local income and/or payroll taxes required by law to be
withheld and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to an Award.


- 7 -

--------------------------------------------------------------------------------





8.6    Amendment or Termination of the Plan. The Board or the Committee may, at
any time, amend, modify, suspend or terminate the Plan in whole or in part.
Notwithstanding the foregoing, no such amendment, modification, suspension or
termination shall materially and adversely affect the rights of any Participant
to any payment of Awards that have been determined by the Committee to be due
and owing to the Participant under the Plan but not yet paid prior to such
amendment, modification, suspension or termination.
8.7    Unfunded Status. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or a fiduciary relationship between the Company and any Participant,
beneficiary or legal representative or any other person. To the extent that a
person acquires a right to receive payments under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to ensure payment of such amounts except as expressly
set forth in the Plan. The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended.
8.8    Governing Law. The Plan shall be construed, administered and enforced in
accordance with the laws of the Commonwealth of Massachusetts without regard to
conflicts of law.
8.9    Beneficiaries. To the extent that the Committee permits beneficiary
designations, any payment of Awards due under the Plan to a deceased Participant
shall be paid to the beneficiary duly designated by the Participant in
accordance with the Company’s practices. If no such beneficiary has been
designated or survives the Participant, payment shall be made by will or the
laws of descent or distribution.
8.10    Section 409A. It is intended that payments under the Plan qualify as
short-term deferrals exempt from the requirements of Section 409A and the Plan,
and Awards under the Plan shall be interpreted, administered and construed
accordingly. In the event, however, that any Award does not qualify for
treatment as an exempt short-term deferral, it is intended that such amount will
be paid in a manner that satisfies the requirements of Section 409A and the
Plan, and Awards under the Plan shall be interpreted, operated and construed
accordingly. If an Award is subject to Section 409A, (i) distributions shall
only be made in a manner and upon an event permitted under Section 409A, (ii)
payments to be made upon a termination of employment shall only be made upon a
“separation from service” under Section 409A, (iii) each installment payment
shall be treated as a separate payment for purposes of Section 409A and (iv) in
no event shall a Participant, directly or indirectly, designate the calendar
year in which a distribution is to be made, except in accordance with Section
409A. Any Award granted under the Plan that is subject to Section 409A, and that
is to be distributed to a key employee (as defined for this purpose below) upon
separation from service shall be postponed for six months following the date of
the Participant’s separation from service, if required by Section 409A. The
determination of key employees shall be made in accordance with Section 416(i)
of the Code and the “specified employee”


- 8 -

--------------------------------------------------------------------------------




requirements of Section 409A. Notwithstanding anything herein to the contrary,
in no event shall the Company be liable for the payment of any taxes and/or
penalties by the Participant pursuant to Section 409A. None of the Company, any
Affiliates, the Board and/or the Committee makes any representation regarding
compliance with Section 409A and each of them expressly disclaims any covenant
to maintain favorable or avoid unfavorable tax treatment.
8.11    Expenses. All costs and expenses in connection with the administration
of the Plan shall be paid by the Company.
8.12    Section Headings. The headings of the Plan have been inserted for
convenience of reference only and in the event of any conflict, the text of the
Plan, rather than such headings, shall control.
8.13    Severability. In the event that any provision of the Plan shall be
considered illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan, but shall be fully
severable, and the Plan shall be construed and enforced as if such illegal or
invalid provision had never been contained therein.
8.14    Gender and Number. Except where otherwise indicated by the context,
wherever used, the masculine pronoun includes the feminine pronoun; the plural
shall include the singular, and the singular shall include the plural.
8.15    Non-exclusive. Nothing in the Plan shall limit the authority of the
Company, the Board or the Committee to adopt such other compensation
arrangements, as it may deem desirable for any Participant.
8.16    Notice. Any notice to be given to the Company or the Committee pursuant
to the provisions of the Plan shall be in writing and directed to the Secretary
of the Company at 400 Wood Road, Braintree, MA 02169.
8.17    Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding upon any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
assets of the Company.
8.18    Clawback. Notwithstanding any other provision in the Plan, any Award
granted hereunder which is or becomes subject to Forfeiture or recovery under
any Company policy, including the Company’s Clawback Policy as set forth in the
Principles of Corporate Governance or as in effect from time to time, and any
successor policy or otherwise, including as required by law, regulation or stock
exchange listing requirement, as may be in effect from time to time, shall be
subject to such deductions, recoupment, and clawback as may be required to be
made pursuant to such policy. By accepting Awards under the Plan, Participants
agree and acknowledge that they are obligated to cooperate with, and provide any
and all assistance necessary to, the Company to recover or recoup any Award or
amount paid under the Plan subject to clawback pursuant to such law, government
regulation, stock


- 9 -

--------------------------------------------------------------------------------




exchange listing requirement or Company policy. Such cooperation and assistance
shall include, but is not limited to, executing, completing and submitting any
documentation necessary to recover or recoup any Awards or amounts paid under
the Plan to a Participant, or pending or future compensation or Awards.






- 10 -